                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

NATIONSTAR MORTGAGE                       )
LLC, d/b/a Mr. Cooper,                    )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )       CASE NO. 3:18-CV-457-WKW
                                          )
GASTON DILLON and                         )
LESIA H. DILLON,                          )
                                          )
            Defendants.                   )

                                     ORDER

      Defendants, who removed this action based upon diversity jurisdiction, see 28

U.S.C. §§ 1332(a), 1446(b)(1), bear the burden of establishing federal jurisdiction.

See Diaz v. Sheppard, 85 F.3d 1502, 1505 (11th Cir. 1996) (placing burden of

establishing federal jurisdiction on the defendant seeking removal to federal court).

After permitting Defendants to conduct jurisdictional discovery, the Magistrate

Judge entered a Recommendation that the court remand this action to the Circuit

Court of Russell County, Alabama, based on Defendants’ failure to establish

diversity of citizenship as required for removal jurisdiction under 28 U.S.C.

§§ 1332(a) and 1441(a). (Doc. # 25.) Defendants, who are proceeding pro se, filed

an objection to the Recommendation. (Doc. # 26.) Based upon an independent and

de novo review of those portions of the Recommendation to which objection is made,
28 U.S.C. § 636(b), the court finds that the objection lacks merit and that the

Recommendation is due to be adopted.

      Defendants removed this action to federal court on May 5, 2018. More than

eight months have passed since that date. Notwithstanding that the court has granted

Defendants leave to conduct jurisdictional discovery and has given them multiple

opportunities to ascertain the citizenship of Plaintiff, which they identify as a limited

liability company (“LLC”), Defendants have yet to establish the citizenship of

Plaintiff. See Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d

1020, 1022 (11th Cir. 2004) (“[A] limited liability company is a citizen of any state

of which a member of the company is a citizen.”). For this reason, the Magistrate

Judge recommends that this court remand this action back to state court.

      Objecting to the recommendation, Defendants now provide additional

information that they contend is relevant to the jurisdictional inquiry of Plaintiff’s

citizenship. They provide the addresses of two of Plaintiff’s board members, but

still Defendants do not identify whether these board members are members of the

LLC, and they have yet to identify or allege the citizenship of all of Plaintiff’s

members. Defendants also complain that Plaintiff has not responded to their written

interrogatories concerning Plaintiff’s citizenship. At no time during the discovery

period, which was open from August 16, 2018, to October 1, 2018, did Defendants

file a motion to compel or otherwise notify the court about Plaintiff’s alleged non-


                                           2
compliance with discovery. Defendants’ assertion of Plaintiff’s alleged discovery

violation, lodged for the first time in their objection filed on December 28, 2018,

comes much too late and rings hollow. The time has come to remand this removed

action.

      Because Defendants have failed to establish complete diversity of citizenship,

this action must be remanded. Accordingly, it is ORDERED as follows:

      (1)   Defendants’ objection (Doc. # 26) is OVERRULED;

      (2)   The Recommendation of the Magistrate Judge (Doc. # 25) is

ADOPTED;

      (3)   This action is REMANDED to the Circuit Court of Russell County; and

      (4)   The Clerk of the Court is DIRECTED to take the appropriate steps to

effectuate the remand.

      DONE this 9th day of January, 2019.

                                          /s/ W. Keith Watkins
                                CHIEF UNITED STATES DISTRICT JUDGE




                                         3
